FILED
                             NOT FOR PUBLICATION                            MAY 03 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SOFIA SANTIAGO-RAMIREZ,                          No. 08-70987

               Petitioner,                       Agency No. A098-799-361

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 20, 2011 **

Before:        RYMER, THOMAS, and PAEZ, Circuit Judges.

       Sofia Santiago-Ramirez, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal

from an immigration judge’s decision denying her application for asylum and

withholding of removal, and protection under the Convention Against Torture


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

substantial evidence the agency’s factual findings, applying the standards

governing adverse credibility determinations created by the Real ID Act. Shrestha

v. Holder, 590 F.3d 1034, 1039 (9th Cir. 2010). We deny in part and dismiss in

part the petition for review.

         Substantial evidence supports the agency’s adverse credibility finding

because Santiago-Ramirez’s testimony was inconsistent with the letter she

submitted from Dennis and Flory Vander Zyl concerning the reason the gang

harassed and mistreated her. See id. at 1040-44 (adverse credibility determination

was reasonable under the Real ID Act’s “totality of the circumstances”); Pal v.

INS, 204 F.3d 935, 938 (9th Cir. 2000) (inconsistencies between testimony and

documentary evidence support an adverse credibility finding). In the absence of

credible testimony, Santiago-Ramirez’s asylum and withholding of removal claims

fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

         We lack jurisdiction over Santiago-Ramirez’ CAT claim because she did not

exhaust it before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir.

2004).

         PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                            2                                     08-70987